Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 1 of 6




                             AFFIDAVIT OF JOHN F. BRADLEY

    State of Florida
    County ofBroward

           Before me, the undersigned authority, personally appeared JOHN F. BRADLEY,

    who, after talcing an oath, deposes and states as follows:                       I
                                                                                     i
           1.        My name is JOHN F. BRADLEY and I have personal knowledke of the
                     facts set forth herein.                               j

           2.       I am an attorney in good standing licensed to practice in the States of
                    Florida and Tennessee and I am a Notary Public in the State of florida.

           3.        On June 26, 2019, I traveled to West Palm Beach, Florida. At that
                     location, I met a gentleman in a mobility device who identified himself as
                     Santiago Abreu.

           4.       Mr. Abreu was asked to produce government issued identification for me
                    to review in order to notarize an affidavit for him, which he did!
                    immediately. I took photographs of that identification and a true copy of
                    Mr. Abreu's State of Florida identification card referencing his full legal
                    name of Santiago Donalito Abreu, Jr. and bearing the address where I met
                    him, is attached hereto as Exhibit 1. The identification card Mr. Abreu
                    produced included a hologram, which I understand is affixed to official .
                    State of Florida identification cards. I also took photographs of'Mr. Abreu
                    next to his identification and in his mobility device. True copies of all of
                    those photographs are attached as part of Exhibit 2.              j


           5.       In my presence, Mr. Abreu rea~ the Affidavit attached hereto. ilipon
                    review of the Affidavit, Mr. Abreu executed the same in my pre~ence,
                    following which I signed same and affixed my notary seal thereto.
                                                                                      1
                    Attached hereto as Exhibit 3 is a true copy of the affidavit that   • Abreu
                    executed in my presence.

           FURTHER AFFIANT SAYETH NAUGHT.


           Dated: _ _{AX-\-i;_;,-;\_l--'t,_...:\_ __




                                                       EXHIBIT A
Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 2 of 6




    STATE OF FLORIDA
    COUNTY OF BROWARD

           I HEREBY CERTIFY that on this day before me, an officer duly qualified to
    take acknowledgments, personally appeared JOHN F. BRADLEY.

          1.      { v('to me p·ersonally known to be the person described hereirt and who
   executed the foregoing instrument, and acknowledged under oath that he executed the
   same or
          2.      { } who produced identification in the form of
   ____________________________,and
   acknowledged under oath before me that he executed the same.

            WI1NESS my hand and official seal in the County and State aforesaid this�
    day of June, 2019.


   N�Plic
   State of Florida




                                            EXHIBIT A
Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 3 of 6




                                    1DENT1FICAT l0 CARO
                                   '° a;
                                     AS..~EU JR
                                   · SAtt:JAGO DONALi TO
                                                   ACH. FL
                                   J oae              isso M
                                   -10~·            ~ 16~T 5°•10• .
                                               /




                                                                       EXHIBIT


                                   EXHIBIT A
                                                                      I i.
Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 4 of 6




                                                        EXHIBIT


                                   EXHIBIT A
                                                   I 'L-
Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 5 of 6




                                   EXHIBIT A
Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 6 of 6




                              AFFIDAVIT OF SANTIAGO ABREU

I, SANTIAGO ABREU, being duly sworn, states as follows:
       1.       I am over the age of eighteen (18) years.
       2.       I am a resident of the State of Florida and I live in Palm Beach County, Florida.
       3.       I have personal knowledge of all facts in this Affidavit.
       4.       My date of birth is                     and my social security number is             .
       5.       I have numerous disabilities including
                    .
       6.       On July 14, 2015 I personally visited the Riverbend Market and Eatery located at
60006 U.S. Highway 285, Bailey, Colorado 80470.
       7.       I experienced violations of the 2010 Americans With Disabilities Act at the
Riverbend Market and Eatery and requested my lawyers file suit against them for such violations
on my behalf.


                             FURTHER AFFIANT SAYETH NOT.




STATE OF FLORIDA                                                   )
COUNTY OF PALM BEACH                                               )
                                                      1
Sworn to and subscribed before me this 2,,&'           .,. . day of June 2019, by SANTIAGO ABREU.
who has produced "f'ion...9.r S ~ ~-0,                     C ,'\J't. f)              as identification.
                                                                                     ,.
                           . ' /I
                           .G,-....,.
                                   ,, _,~




       My Commission Expires:
                               ~--......... EXHIBIT

                                              3
                                                         ~


                                                  EXHIBIT A
